Citation Nr: 1136988	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-27 421	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and sleeplessness.

2.  Entitlement to service connection for a right knee disability, to include as due to service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1982, December 1982 to August 1983, from February 1986 to May 1986, from March 2003 to November 24, 2003, and from December 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in December 2009 and at a hearing before the Board in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that further development is necessary before a decision on the merits of the claims can be reached.

In initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the available service medical records show treatment for insomnia in service in January 2005.  The Veteran's full service medical records are not available and all efforts to locate said records have been exhausted. 

Private treatment reports from S. Gaudin, M.D., show that the Veteran's active problems included obsessive compulsive disorder, and "depression ?? anxiety" in February 2000 and depression in April 2002.  

At an August 2006 VA examination, the Veteran was diagnosed with obsessive compulsive disorder.  The examiner did not provide any opinion with regard to the etiology of the disorder.  

At a June 2009 VA psychiatric examination, the Veteran was diagnosed with obsessive compulsive disorder.  The examiner was unable to provide an opinion as to whether or not the Veteran's obsessive compulsive disorder was permanently aggravated by military service.  The examiner noted that a number of possibilities existed with regard to the onset of the Veteran's symptoms.  The examiner reported that the Veteran's symptoms may have developed during prior military service or prior to any military service.  

Opinions that an opinion cannot be offered without resort to speculation amount to nonevidence, neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 (2010).  Such statements from physicians are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).

At a hearing before the Board in March 2011, the Veteran testified that she began to notice that her psychiatric condition was becoming worse in December 2004 when she was staying in temporary housing which was very dirty.  She stated that she sought treatment for insomnia soon after that.  The Veteran reported that she cleaned incessantly and felt depressed and angry a lot of the time.  

The Board finds that a VA examination is needed to ascertain the etiology of the claimed acquired psychiatric disorder.

With regard to the claim of entitlement to service connection for a right knee disability, the Veteran has claimed service connection on a direct and secondary basis.  

A March 2010 VA examiner diagnosed the Veteran with degenerative joint disease of the right knee and opined that a right knee condition was not caused by or a result of her service-connected lumbar spine condition.  The examiner did not indicate whether the service-connected lumbar spine disability aggravated the Veteran's right knee disability.  Additionally the examiner did not include any opinion as to whether the Veteran's right knee was directly related to her military service.  

The Veteran submitted an opinion from J. Dauphin, M.D., dated in April 2010.  Dr. Dauphin indicated that there was no way to say with any degree of medical certainty that the Veteran's meniscal tear and possible traumatic arthritis of the knee were related to a fall in service.   

The Veteran testified that she injured her back and knee in a fall in service in 2006.  The Veteran indicated that her back was severely injured and she noticed the knee pain a week later and continued to have the same symptoms she had when she injured her knee in service.  The Veteran reported that she sought treatment for her knee soon after the injury and was thereafter referred to an orthopedist in February 2007.  However, the orthopedist did not perform a magnetic resonance imaging (MRI) of the knee at that time.  The Veteran reported that she worked as a nurse at VA and had to move to the recovery area due to her knee problems.  She stated that she spoke to an orthopedist with whom she worked and he recommended an MRI which revealed a tear.  The Veteran testified that she had surgery on her knee for a meniscal tear in December 2008.  

The Board finds that a VA examination is needed to ascertain the etiology of the claimed right knee disability.

With regard to the Veteran's claim for an increased rating for her lumbar spine disability, the Veteran was last afforded a VA examination to assess the severity of the disability in June 2009.  The Veteran testified at a March 2011 hearing before the Board that her service-connected lumbar spine disability had worsened since the last VA examination.  She specifically noted that her range of motion had decreased and she was unable to perform household tasks requiring bending over.  The Veteran also submitted a statement in March 2011 which reported right lower extremity radiculopathy.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Consequently, the Veteran should be scheduled for an examination to assess the current severity of her lumbar spine disability.  

VA outpatient treatment reports dated through March 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since March 2011.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disability.  The claims file should be reviewed by the examiner and the examination report should indicate that review.  The examiner should provide a rationale for the opinion and reconcile it with all evidence of record, including service medical records showing treatment for insomnia; private medical records showing treatment for obsessive compulsive disorder, anxiety, and depression; and the June 2009 VA examination report which shows a diagnosis of obsessive compulsive disorder.  The VA examiner's opinion should specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disability is etiologically related to the Veteran's periods of active service or her treatment for insomnia in service?

b) Is it at least as likely as not (50 percent or greater probability) that obsessive compulsive disorder was aggravated beyond the natural progression of the disorder by any period of active service.

3.  Schedule the Veteran for a VA examination with an orthopedic specialist to determine the etiology of any right knee disability.  Any indicated tests, including x-rays, should be accomplished.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disability is related to the Veteran's military service.  The examiner should consider the Veteran's report of an injury and treatment for her knee in service, trouble with her knee since service, and treatment for the knee since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that a right knee disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disability) by a service-connected lumbar spine disability.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her lumbar spine disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examiner must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

(b)  Report range of motion measurements for the thoracolumbar spine in degrees.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify all neurological residuals relating to the Veteran's lumbar spine disability, to include any bowel or bladder impairment.  With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve affected should be specified, and the degree of paralysis.

(e)  Report whether the Veteran has any incapacitating episodes as a result of her service-connected lumbar spine disability and the frequency of such episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f)  Describe the impact the Veteran's service-connected lumbar spine disability has on her employability.

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

